DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

No Attorneys of Record
The examiner suggests filing a power of attorney to facilitate efficient prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Additional limitations not being interpreted under 35 USC 112(f) may be listed here at the examiner’s discretion for clarity of the examiner’s claim interpretation. Such claim limitation(s) is/are:
i.	Claim 12, “molding tool”, which has not been interpreted under 35 USC 112(f) because a molding tool would have been understood by the person of ordinary skill in the art as another name for a mold, which is the name for a broad class of structures used to shape a material.
ii.	Claim 12, “pressing tool”, which has not been interpreted under 35 USC 112(f) because a pressing tool would have been understood by the person of ordinary skill in the art as another name for a press, which is the name for a broad class of structures used to apply pressure to a material. Additionally, the recited first and second mold halves provide sufficient structure to perform the function of pressing.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 12, the following terms lack proper antecedent basis: “both sides” in line 5, “the volume” in line 11, “the composite element” in line 13, a step of pressing any irregularities or differences in thickness of the composite component implied by “as they are pressed …” in lines 14-15, “the rigid-foam or semi-rigid-foam material” in lines 14-15, “the vehicle interior” in line 16, and a limitation of the side of the plate facing the vehicle interior being smooth implied by “remains smooth” in line 17.
	Regarding claim 12, the instances of “panel-type” are unclear. It is entirely unclear how “panel-type” differs in scope from --panel--.
	Regarding claim 12, line 15, it is a little unclear if “the plate” refers to the previously recited rigid-foam or semi-rigid-foam plate. The examiner suggests using consistent terminology for all claim elements.
	Regarding claims 14 and 15, the “wherein” clause makes it unclear if these limitations are positive or functional, i.e. the claimed process is merely capable of being practiced with the recited steps.
	Regarding claim 15, “the edges” lacks antecedent basis.
	Regarding claim 15, it is unclear if this limitation positively requires lining the insulation layer with a headliner fabric in view of the alternative language of intervening claim 14.

Allowable Claims Proposed by the Examiner
DRAFT ONLY
DO NOT ENTER
16/508,716 - GAU 1745
/MT/ 21 September 2021

1-11.	(Canceled)

12.	(Currently Amended) A method for producing a roof shell of a motor vehicle, comprising the following steps:
	producing a panel component in a molding tool, wherein the composite panel component comprises a plastic film which forms an outer skin of the roof shell and a core made of a paper honeycomb having two opposed sides and a polyurethane/glass-fiber mixture coated on both sides of the paper honeycomb;
	placing the panel component in a first mold half of a pressing tool;
	placing a foam plate in a second mold half of the pressing tool, wherein the foam plate comprises a rigid foam material or a semi-rigid foam material; and
	compressing the foam plate with the composite panel component so that:
	a volume of the foam plate is reduced and the composite panel component forms an acoustic insulation layer of the roof shell, and
	panel component are pressed into the foam material of the foam plate so that they foam plate as they are pressed into the foam material of the foam plate,
	wherein a side of the foam plate configured to face a vehicle interior is smooth after compression.

13.	(Currently Amended) The method according to claim 12, further comprising:
	providing the foam plate and/or the composite panel component 

14.	(Currently Amended) The method according to claim 12, further comprising:
	lining the acoustic insulation layer 

15.	(Currently Amended) The method according to claim 12, further comprising:
	lining the acoustic insulation layer with a headliner fabric,
	wherein lining includes wrapping the headliner fabric 

Allowable Subject Matter
Claims 12-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The examiner has proposed changes to the claims in the listing provided above. The closest prior art of record was applied in the previous office action. The claims are considered allowable in view of the most recent amendment for the reasons provided in the arguments filed 03 June 2021.
Response to Arguments
As noted above, the arguments were persuasive. Only relatively minor issues of clarity remain.

Conclusion
New grounds of rejection not necessitated by the most recent amendment were made above. Accordingly, this action is non-final.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745